DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-27 and 29-34 have been considered, but are moot in view of the new grounds of rejection.
Claim Objections
Claim 14 is objected to because of the following informalities:  a misspelling of the term “conforming” in line 8.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 31 recites the limitation "the attachment structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. Claim 31 is further indefinite as it is unclear if the suture material of claim 31 is intended to be the same suture element recited in claim 32. Appropriate correction is required. For the purpose of the present examination, the suture material recited in claim 31 is being interpreted as the same element as the suture of claim 32.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-16, 18, 26, and 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Baroud et al. (US Pat. No. 6,383,227; hereinafter Baroud) in view of Wolf (US Pat. No. 5,507,819).  
Baroud teaches the following regarding claim 14:  a method of reinforcing a joint, the method comprising: forming a concave recess (recess holding element 3) in an end portion of a bone (Fig. 1); orienting a flexible reinforcing structure (3) (col. 6, lines 33-40) on the concave recess thus conforming the flexible reinforcing structure to the concave recess (Figs. 1, 3, 4) to position an articular surface (proximal surfaces of element 3) on the end portion of the bone (Figs. 1, 3, 4), the reinforcing structure including a first surface (lower surfaces of element 3) and a second surface (upper surface of element 3) opposite the first surface (Figs. 1, 3), the first surface being positioned between the second surface and the concave recess (Figs. 1, 3) and conorming to the concave recess (Figs. 1, 3), the first surface including a distal free end (lower ends of element 3) of the reinforcing structure (Figs. 1, 3), the distal free end being positioned entirely between the second surface and an intramedullary canal of the bone when the reinforcement structure is oriented on the concave recess (Figs. 1, 3); passing an attachment structure (5, 22) through the reinforcing structure and cortical bone to attach the reinforcing structure to the bone (Figs. 1, 3; col. 5, lines 7-65); and securing a first implant (2, 20) having a first articular surface (upper surfaces of element 20) to a bone.

Baroud teaches the following regarding claim 15: the method of claim 14, further comprising articulating the articular surface of the reinforcing structure directly with the first articular surface of the first implant (Figs. 1, 3).
Baroud teaches the following regarding claim 16:  the method of claim 14, further comprising positioning a second implant (4) adjacent the articular surface, such that the reinforcing structure is disposed between the humerus and the second implant (Figs. 1, 3).  
Baroud teaches the following regarding claim 18:  the method of claim 14, wherein the reinforcing structure comprises a porous matrix, a scaffold (Fig. 2), a reticulated bioceramic framework, a structured porous tantalum, a synthetic fiber mesh, or reinforcing fibers (col. 6, lines 33-40).

Baroud teaches the following regarding claim 34: the method of claim 14, wherein the articular surface is a concave articular surface (Figs. 1, 3), and wherein the first articular surface is a convex articular surface (Figs. 1, 3).


Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Baroud in view of Wolf, further in view of Simpson (US Pat. No. 5,534,033).  
Baroud, as modified by Wolf, teaches the limitations of the claimed invention, as described above.  However, they do not disclose the implant comprising pyrolytic carbon. Simpson teaches that it is well known in the art that a variety of prosthetic implants may be made of pyrolytic carbon (col. 2, line 25 through col. 3, line 8), for the purpose of utilizing the structural characteristics of the material to protect the implants from wear due to frictional forces. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Baroud and Wolf to be made of a pyrolytic carbon, as taught by Simpson, in order to utilize the material’s strength and protect the implants from wear. In addition, a simple substitution of one know element for another to obtain predictable results, in the instant case, one type of implant material for another, is generally considered to be within the level of ordinary skill in the art.

Claims 19-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baroud in view of Wolf, further in view of Hunter et al. (US Pub. No. 2005/0186247; hereinafter Hunter).  
Regarding claims 19 and 20, Baroud, as modified by Wolf, teaches the limitations of the claimed invention, as described above.  However, they do not explicitly recite the reinforcing 
Regarding claims 21, 22, and 24, Baroud, as modified by Wolf, teaches the limitations of the claimed invention, as described above.  However, they do not teach the reinforcing structure comprising ceramics or non-resorbable polymers such as polyolefins, polyesters, polyimides, polyamides, polyacrylates, or polyketones. Hunter teaches that it is well known in the art that prosthetic implants incorporate a reinforcing structure made of materials such as ceramics, polyolefins, polyesters, polyimides, polyamides, polyacrylates, or polyketones (paras. 0161-0166, 0376), for the purpose of providing the implants with the desired biocompatible and physical properties.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reinforcing structure of Baroud and Wolf to comprise polyolefins, polyesters, polyimides, polyamides, polyacrylates, or polyketones, as taught by Hunter, in order to provide the structure with the desired biocompatible and physical properties.  In addition, a simple substitution of one know element for another to obtain predictable results, 
Regarding claim 23, Baroud, as modified by Wolf, teaches the limitations of the claimed invention, as described above.  However, they do not explicitly recite the reinforcing structure comprising titanium, tantalum, or stainless steel. Hunter teaches that it is well known in the art that prosthetic implants may be made of titanium, tantalum, or stainless steel (paras. 0359-0360), for the purpose of providing the implants with the desired biocompatible and physical properties.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reinforcing structure of Baroud and Wolf to comprise titanium, tantalum, or stainless steel, as taught by Hunter, in order to provide the structure with the desired biocompatible and physical properties.  In addition, a simple substitution of one know element for another to obtain predictable results, in the instant case, one type of implant material for another, is generally considered to be within the level of ordinary skill in the art.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Baroud in view of Wolf, further in view of Nycz (US Pub. No. 2007/0179562).  
Baroud, as modified by Wolf, teaches the limitations of the claimed device, as described above.  However, they do not teach the reinforcing structure comprising a hydrogel. Nycz teaches orthopedic devices, such as shoulder implants (claims 34 and 44) having a flexible reinforcing structure (para. 0030) which may comprise a hydrogel (para. 0031), for the purpose of ensuring that the implant will conform to its implantation site and potentially encourage osteoconductivity.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reinforcing structure of Baroud and Wolf to comprise a .

Claims 29, 32, and 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bocenti et al. (WO 2008/015724 A2; hereinafter Bocenti).
Bocenti teaches the following regarding claim 32: a method of reinforcing a bone, the method comprising:Application No. 14/754,506 April 27, 2021forming a concave recess (recess in the bone that holds the anchor structure, as cited in annotated Figure A below and element 170) including a periphery (outer borders of the opening) and a surface (side surfaces of the opening) extending from the periphery into an end portion of a first bone (Figs. 55, 57; paras. 00122-00123), the concave recess having a width defined between opposing edges of the periphery (Figs. 55, 57; paras. 00122-00123) and a maximum depth located at a recessed bone location spaced away from the periphery and proximal of an intramedullary canal (Figs. 55, 57; paras. 00122-00123); orienting an anchor structure (Figure A) on the concave recess (paras. 00122-00123), the anchor structure including a proximal end (upper end portions of anchor structure) and a distal free end (lower end portions of anchor structures), the distal free end being located in the bone at the recessed bone location away from the periphery and proximal of the intramedullary canal (Figs. 55, 57); attaching the anchor structure to cortical bone of the first bone (para. 00123); positioning an articular member (126) in direct contact with the anchor structure (Fig. 57; paras. 00122-00123) to position a concave articular surface (on upper portion of the anchor structure) on the end portion of the first bone (Figs. 55, 57); securing an implant (36) having a convex articular surface to a second bone 
The cited embodiment of Bocenti teaches the limitations of the claimed invention, as described above. However, for the embodiment of Figs. 55-58, Bocenti does not explicitly recite that a suture is attached to the distal free end of the anchor structure and extending through the end portion of the first bone and anchored to the cortical bone. Bocenti teaches alternate embodiments where sutures are attached to a lower, distal end of an anchor structure and extends through the end portion of the first bone to be anchored to the cortical bone (paras. 0069-0072), for the purpose of better securing the implant at its implantation site. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the embodiment of Figs. 55-58 of Bocenti to comprise a suture anchor structure, in order to better secure the implant at its implantation site. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of anchoring means for another, is generally considered to be within the level of ordinary skill in the art.

    PNG
    media_image1.png
    357
    430
    media_image1.png
    Greyscale

Figure A.

Bocenti teaches the following regarding claim 33: the method of claim 32, further comprising articulating the concave articular surface directly with the convex articular surface of the implant (Fig. 57).

Claims 27, 30, and 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bocenti in view of Baroud.
Regarding claims 27 and 30, Bocenti, teaches the limitations of the claimed device, as described above.  However, it does not teach the anchor structure comprising a flexible reinforcing structure that is sufficiently flexible for the flexible reinforcing structure to conform to the concave recess of the first bone. Baroud teaches a ball and socket joint invention that comprises a flexible reinforcing structure scaffold that is sufficiently flexible for the flexible reinforcing structure (3) (col. 6, lines 33-40) to conform to the concave recess of the first bone (Figs. 1, 3, 4), for the purpose of allowing the device to better fit within its implantation site. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reinforcing structure of Bocenti to be flexible, as taught by Baroud, in order to ensure that the implant will conform to its implantation site and potentially encourage osteoconductivity.  In addition, a simple substitution of one know element for another to obtain predictable results, in the instant case, one type of implant material for another, is generally considered to be within the level of ordinary skill in the art.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774